                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:21-CV-00014-FDW-DSC
 INFECTION CONTROLS, INC.,

                Plaintiff,

    v.                                                        CONSENT JUDGMENT
                                                              AND PERMANENT
                                                              INJUNCTION

 GERM BLAST USA, LLC,

                Defendant.


         THIS MATTER is before the Court upon Plaintiff Infection Controls, Inc. d/b/a

Germblast’s (“Plaintiff”) and Defendant Germ Blast USA, LLC’s (“Defendant”)

(collectively, the “Parties”) agreement as to the appropriate disposition thereof.

         1. Defendant agrees and represents to the Court that:

               a. Defendant does not contest the jurisdiction or venue of this Court in this
                  lawsuit.

               b. Plaintiff’s Complaint sets out allegations that if proven at trial would be

                   sufficient to support entry of judgment against Defendant.

               c. Defendant understands: (i) the allegations that have been made against it;

                   (ii) that Defendant has the option of proceeding to trial; and (iii) the

                   consequences of Defendant's decision to enter into this Consent Judgment

                   and Permanent Injunction (“Judgment”).

               d. Without admitting any liability or wrongdoing, Defendant consents to

                   entry of this Judgment.



         Case 3:21-cv-00014-FDW-DSC Document 7 Filed 03/31/21 Page 1 of 5
2. The Parties agree to the entry by the Court of a permanent injunction requiring

   the following:

       a. Defendant and any and all related or affiliated entities are permanently

          enjoined from doing business as “Germ Blast USA.”

       b. Defendant and any and all related or affiliated entities are permanently

          enjoined from using the words “germblast,” “germ blast,” or other

          substantially similar terms in connection with their business. This includes

          Defendant’s and any and all related or affiliated entities’ presence on the

          internet and social media.

       c. Defendant and any related or affiliated entities are permanently enjoined from

          using the web address/domain name www.germblastusa.com or any other web

          address or domain name using the word “germblast” in connection with any

          business or services offered by Defendant or related or affiliated entities.

       d. Defendant agrees to transfer control of its www.germblastusa.com domain

          to Plaintiff for valuable consideration.

       e. This permanent injunction will continue in effect for so long as the words

          “germblast,” “germ blast,” or other substantially similar terms are used by

          Plaintiff, Plaintiff’s successors in interest, or assigns, but will terminate if

          Plaintiff, or its successors in interest or assigns, abandon use of the words

          “germblast,” “germ blast,” or other substantially similar terms. For purposes

          of this provision, “abandon” shall mean (i) discontinued use of the words

          “germblast,” “germ blast,” or other substantially similar terms with an intent




Case 3:21-cv-00014-FDW-DSC Document 7 Filed 03/31/21 Page 2 of 5
                  not to resume; or (ii) discontinued used of the words “germblast,” “germ

                  blast,” or other substantially similar terms for a period of two (2)

                  consecutive years.

       3. The Parties agree that Defendant shall have until April 30, 2021 to complete all

           actions required to bring Defendant in compliance with the permanent injunction.

       4. The Parties agree to bear their own costs and attorney's fees, and therefore

           request that the Court not further allocate any costs, fees, disbursements, or

           expenses.

       5. The Parties stipulate that except to the extent necessary for the entry of this

           Judgment and the future enforcement thereof, should enforcement be necessary,

           all claims and causes of action by either of the Parties against the other shall be

           dismissed with prejudice. Any future proceeding shall be only to seek

           enforcement of this Judgment and its injunctive terms and shall not seek to

           relitigate the underlying claims in this lawsuit.

       NOW THEREFORE, having considered the Complaint filed and the agreements of

the Parties herein, the Court finds and concludes as follows:


       1. This Court has jurisdiction over the Parties and subject matter of this lawsuit,

           and venue is proper in this Court.

       2. The allegations contained in the Complaint are well-pleaded and adequately set

           out a claim of trademark infringement.

       IT IS THEREFORE ORDERED:




      Case 3:21-cv-00014-FDW-DSC Document 7 Filed 03/31/21 Page 3 of 5
A. Defendant and any and all related or affiliated entities are permanently

    enjoined from doing business as “Germ Blast USA.”

B. Defendant and any and all related or affiliated entities are permanently enjoined

   from using the words “germblast,” “germ blast,” or other substantially similar terms

   in connection with their business. This includes Defendant’s and any and all

   related or affiliated entities’ presence on the internet and social media.

C. Defendant and any related or affiliated entities are permanently enjoined from

   using the web address /domain name www.germblastusa.com or any other web

   address or domain name using the word “ germblast” in connection with any

   business or services offered by Defendant or related or affiliated entities.

 D. Defendant agrees to transfer control of its www.germblastusa.com domain to

    Plaintiff for valuable consideration.

 E. This permanent injunction will continue in effect for so long as the words

    “germblast,” “germ blast,” or other substantially similar terms are used by

    Plaintiff or Plaintiff’s successors in interest or assigns, but will terminate if

    Plaintiff, or its successors in interest or assigns, abandon use of the words

    “germblast,” “germ blast,” or other substantially similar terms. For purposes of

    this provision, “abandon” shall mean (i) discontinued use of the words“germblast,”

    “germ blast,” or other substantially similar terms with an intent not to resume; or

    (ii) discontinued used of the word “germblast” or term “germ blast” for a period

    of two (2) consecutive years.




Case 3:21-cv-00014-FDW-DSC Document 7 Filed 03/31/21 Page 4 of 5
 F. To the extent this Judgment is entered prior to April 30, 2021, Defendant shall

    be permitted to bring itself within compliance of this Judgment and injunctive

    provisions by April 30, 2021.

G. The Court shall retain jurisdiction to make any further orders that may be

    necessary to carry out this Judgment. Each of the Parties shall bear their own

    costs, fees, and expenses incurred to date.

    IT IS SO ORDERED.



                                  Signed: March 31, 2021




Case 3:21-cv-00014-FDW-DSC Document 7 Filed 03/31/21 Page 5 of 5
